Title: To Alexander Hamilton from William Hunter, 21 February 1800
From: Hunter, William
To: Hamilton, Alexander


          
            Majr Genl. Hamilton,
            Sir,
            Fort Jay February 21st. 1800—
          
          With respect I assume to myself the liberty of addressing you in Order to do away with any improper impersion that may have arisen from my quitting your office—my Conduct on the previous Evening being so much out of my general line of Conduct, Which opperateing With an indisposition as anounced to Mr. Brown by note; Stimulated a wish to return to my Company—
          Inclosed is the acting Surgeons Certifycate of my situation—from Which and the reason preeviously assigned I hope to meet your forgiveness so far as relates to an improper species of Conduct—
          Your Soldeir, with Respect and at Command—
          
            Will: Gtt. Hunter
            Sergt. 2d. Regt. A & Engrs
          
        